Citation Nr: 1637106	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left eye retinitis, ocular sarcoidosis, and retinitis uveitis sarcoid right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the Veteran perfected her appeal beyond the sixty day filing deadline.  38 C.F.R. § 20.302.  This time limit for perfecting an appeal begins to run on the date the RO mails the Statement of the Case (SOC) to the Veteran, which, in this case, was September 22, 2010.  Nonetheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board finds that VA has waived any issue of timeliness by issuing a May 2016 Supplemental SOC and certifying the Veteran's appeal.  This claim is therefore properly before the Board.  

In her substantive appeal, the Veteran requested a Board hearing by videoconference or Travel Board.  However, in August 2016, the Veteran cancelled this hearing request, in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  
 

FINDING OF FACT

In an August 2016 letter, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wanted to withdraw her pending appeal. 


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In August 2016, the Veteran submitted a statement indicating that she wanted to withdraw her pending appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased disability rating for left eye retinitis, ocular sarcoidosis, and retinitis uveitis sarcoid right eye, and it is dismissed.




ORDER

The appeal as to the issue of an evaluation in excess of 10 percent for left eye retinitis, ocular sarcoidosis, and retinitis uveitis sarcoid right eye is dismissed.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


